UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Rule14a-101) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials þ Soliciting Material Pursuant to §240.14a-12 MILLIPORE CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: On March 1, 2010, Millipore Corporation hosted a conference call with employees concerning the proposed transaction with Merck KGaA. A copy of the presentation that was used in connection with the conference call follows: All Employee TeleconferenceMarch 1st, Forward Looking & Cautionary Statements •The Information in this document may contain “forward-looking statements”. Forward-looking statements maybe identified by words such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “seeks”, “estimates”, “will”or words of similar meaning and include, but are not limited to, statements about the expected futurebusinesses of Merck KGaA (Merck) and Millipore Corporation (Millipore) resulting from and following theproposed acquisition. These statements are based on the current expectations of Merck and Millipore and areinherently subject to uncertainties and changes in circumstances. Among the factors that could cause actualresults to differ materially from those described in the forward-looking statements are factors relating to thefulfillment of certain closing conditions to the proposed transaction, and changes in global, political, economic,business, competitive, market and regulatory forces. Merck and Millipore do not undertake any obligation toupdate the forward-looking statements to reflect actual results, or any change in events, conditions,assumptions or other factors. Please refer to Millipore’s filings with the SEC, including its most recent AnnualReport on Form 10-K, for more information on additional risks that could cause actual results to differ from theforward-looking statements made herein. •This communication may be deemed to be solicitation material in respect of the proposed acquisition ofMillipore by Merck.In connection with the proposed acquisition, Merck and Millipore intend to file relevantmaterials with the SEC, including Millipore’s proxy statement on Schedule 14A. •INVESTORS AND SECURITY HOLDERS OF MILLIPORE ARE URGED TO READ ALL RELEVANTDOCUMENTS FILED WITH THE SEC, INCLUDING MILLIPORE’S PROXY STATEMENT, WHEN ITBECOMES AVAILABLE, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THEPROPOSED ACQUISITION. •Investors and security holders will be able to obtain all such documents, when they become available, free ofcharge through the website maintained by the SEC at www.sec.gov, or by directing a request to Joshua S.Young, Director of Investor Relations for Millipore, at 978-715-1527.Such documents are not currentlyavailable. •Merck and certain of its directors and executive officers and other persons, and Millipore and its directors andcertain executive officers, may be deemed to be participants in the solicitation of proxies from the holders ofMillipore common stock in respect of the proposed acquisition.Information regarding such persons and adescription of their interests in the transaction will be contained in the proxy statement when it is filed. Agenda •What’s happening? •Why does this make sense? •Millipore in the short term •Millipore in the future What’s happening? •Merck KGaA entered into a definitive agreement to acquire alloutstanding Millipore shares for US$107 per share in cash, or atotal transaction value (including net debt) of approximatelyUS$7.2 bn •Represents significant shareholder value and new opportunitiesfor Millipore employees •Closing subject to Millipore shareholder approval, anti-trustclearance and other customary closing conditions •Transaction expected to close 2H10 Proposal: Merck KGaA & Millipore Why does this make sense for Merck? •Contributes complementary high-margin specialty products with anattractive growth profile •Creates a € 2bn (~US$ 2.75 bn) world class partner for the LifeScience sector •Provides significant scale in high-growth bioscience andbioproduction segments •Comprehensive product offering and cutting-edge technologies forpharma and biopharmaceutical customers across the research,development and production value chain. •Generates significant value for shareholders •Fully in line with Merck's acquisition strategy Why does this make sense for Millipore? •Combines the strong R&D capabilities and global presence of bothcompanies to expand our global reach, innovation capacity, customervalue creation and risk diversification •Builds upon Millipore’s strong brand and a proven track record ofsustainable and profitable growth •Merck’s experience in integrating businesses and the fact that thetransaction is aimed at combining expertise rather than leveraging costsynergies will pave the way for a successful integration Combined R&D capabilities createspowerful innovation platform •Pro forma annual R&D budget ofEUR 123m focused on productsfor pharma and biotechcustomers •Increased scale helps to improvereturn on investment in newtechnologies, and diversifies risk •Make effective use of existingbiopharma competence •Partner of choice for strategiccollaborations and licensingrelationships Note:(1) All figures are based on FY09 except Lonza (FY08) (2) Relevant Merck business for Merck Millipore Exchange Rate EUR/USD: 1.390 Exchange Rate EUR/CHF: 1.587 R&D expenses (EURm and % sales) 41 45 69 78 82 123 177 240 4.7% 2.9% 3.7% 10.7% 6.9% 5.9% 10.1% 2.4% Merck(2) Sigma Aldrich Lonza(1) Qiagen Millipore Merck Millipore Thermo Fisher Scientific Life Technologies How does this benefit our customers? •Customers in the pharma and biopharmaceutical industries will benefitfrom a comprehensive product offering, cutting-edge technologies andenhanced distribution platforms. •Two world class teams will join forces to open up new growthopportunities across the world. Millipore in the short term •Business as Usual •Please continue to provide customers with the same highquality of products, services and expertise •No immediate impact on employees, including pay, benefitsand organizational structure •We’ll keep you informed throughout the process Millipore Future •You are the Millipore brand and one of the mostvaluable assets we have! •Among some of the most talented employees in theindustry •Exciting opportunities for employees •Broader, more diversified suite of products andtechnologies for customers •Enhanced shareholder value
